Opinion filed June 22, 2006 












 








 




Opinion filed June 22, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00136-CV 
                                                    __________
 
                                   STEPHEN
C. MURPHY, Appellant
 
                                                             V.
 
     KENNETH
D. PETERSON, JR. D/B/A WALL TOWERS WEST, Appellee
 

 
                                        On
Appeal from the County Court at Law
 
                                                         Midland County, Texas
 
                                                 Trial
Court Cause No. CC10516
 

 
                                             M
E M O R A N D U M   O P I N I O N
On May 19, 2006, Stephen C. Murphy filed his
notice of appeal challenging the trial court=s
summary judgment signed on March 22, 2006. 
On May 25, 2006, the clerk of this court wrote Murphy stating that it
appeared that neither of his post judgment documents were timely filed and,
therefore, that his notice of appeal was not timely filed.  The clerk further pointed out that the
required filing fee had not been paid. 
Murphy was directed to respond in writing within fifteen days showing
grounds for continuing the appeal.  As of
this date, there has been no response.




The notice of appeal was filed fifty-eight days
after the judgment was signed.  Because a
proper post judgment document was not timely filed, the notice of appeal was
due to be filed within thirty days of the signing of the judgment.  Tex.
R. App. P. 26.1.  There has been
no request to extend the time for perfecting an appeal.  Tex.
R. App. P. 26.3; Verburgt v. Dorner, 959 S.W.2d 615 (Tex.
1997).  Murphy has failed to timely
perfect an appeal.  
Therefore, the appeal is dismissed for want of
jurisdiction.
 
PER CURIAM
 
June 22, 2006
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.